Opinion by
Judge Palladino,
This is an appeal from an order of the Court of Common Pleas of Cumberland County, dated August 3, 1979, which sustained preliminary objections in the nature of demurrers filed by Monroe Township on the grounds that appellants’ complaint failed to plead a cause of action in trespass for negligence.
After careful review of the pleadings and the applicable law involved, we must agree with the lower court that appellants’ complaint was deficient on its face. Since the issues were comprehensively addressed below in the well-writte'n opinion of President Judge Shughart, we affirm on the basis of that opinion and dismiss the present appeal.
*309Order
And Now, March 5, 1981, the order of the Court of Common Pleas of Cumberland County, dated August 3, 1979, and docketed at Nos. 802, 803, 804, and 805 Civil 1974, is affirmed.
Judge Williams, Jr. dissents.